Title: Jerman Baker to Thomas Jefferson, 8 February 1817
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dr Sir,
            Richmond 8 Feby 1817
          
          Yours of the 26 Ulto came to hand yesterday After an absence of several weeks from my Seat in the house in consequence of indisposition, I returned on Monday last   & found to my very great surprise that Col Yancey availing himself of the absence of Mr Maury Mr Thweatt & myself, had reported a bill incorporating a Company to turnpike the road from Rock Fish Gap to Moores ford. At my motion the Bill was recommitted, & I added to the Comee a day was then fixed on by Mr Y— and myself when the subject was to be taken up, yet strange to tell Mr Y— without giving me any Notice, convened the Committee at an earlier day, and reported the bill without amendment; At this stage of the business Mr Maury resumed his seat in the House yesterday and anticipated me in a motion to lay the bill on the Table, which prevailed, & it will probably not be called up again this Session; However I shall be very watchful and should it be called up think I shall be able to postpone it indefinitely.
          The petition of Count Barziza was rejected by the Comee on the ground that it was a Judicial & not a Legislative question, there being other claimants, viz The daughters of the late Mr Lee of Green Spring. One of whom married Mr John Hopkins late Comer of Loans.
          Wayles is with Mr Wood & I am much pleased to hear that you will shortly send Francis, like yourself I should have prefered Lynchburg to this place, but Mr Wood objected to the former for the want of Society and a Library.
          I return the plat sent Mr Thweatt & myself Mr Yancey never gave us an opportunity of using it.   Be pleased, Sir, to present my affectionate regards to Mrs R. and family. And for yourself accept assurances of my most sincere friendship and profound respect—
          Jerman Baker
        